EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wanli Wu on 08/25/2022.

The application has been amended as follows: 
A composite cathode active material comprising: 
a cathode active material particle; and 
a coating layer on a surface of the cathode active material particle, wherein the coating layer comprises an acetate or acetate salt, 
wherein the coating layer comprises a reaction product of lithium acetate and a C9 to C20 trialkylborate.

Claim 3 and claim 4 are canceled.

30.	A composite cathode active material comprising: 
a cathode active material particle; and 
a coating layer on a surface of the cathode active material particle,
wherein the coating layer comprises a reaction product of lithium acetate and a C9 to C20 trialkylborate, and
wherein a total content of the coating layer is between about 0.01 mole percent to about 2 mole percent, based on 100 mole percent of the cathode active material particle.

Allowable Subject Matter
Claims 1, 2, and 5-30.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art was found teaching for disclosing the recited coating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723